DETAILED ACTION
This action is responsive to the amendment filed on 8/31/2022. Claims 1-3, 5, 7-10, 12, 14-17, 19, and 21 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10, 14-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20190187923 A1, hereinafter Kim) in view of Kim Kang-Yong (US 20200073562 A1, hereonafter Kim Kang-Yong) in view of Nishiyama et al. (US 20200201736 A1)
As per claim 1, Kim teaches:
A data writing method for a rewritable non-volatile memory module, the rewritable non-volatile memory module comprising a plurality of physical units, the plurality of physical units comprising a first physical unit and a second physical unit, the data writing method comprising: [Kim teaches a semiconductor memory device (non-volatile memory module) (para. 25, lines 1); Kim further teaches the memory device comprising an ‘OS region’ and a ‘normal region’ (para. 8, lines 1-14), where the storage areas in 'normal region' corresponds to the first physical unit and the storage areas in 'OS region' corresponds to the second physical unit.] writing first-type data into the first physical unit at a first write speed via a memory interface with a first clock frequency, wherein the first clock frequency is generated by a dividing circuit with a first control parameter provided by a clock control circuit; and writing second-type data into the second physical unit at a second write speed via the memory interface with a second clock frequency, wherein the second clock frequency is generated by the dividing circuit with a second control parameter provided by the clock control circuit, wherein the first-type data is different from the second-type data, and [Kim teaches a controller that can employ two modes of operation, where a first mode involves receiving OS code data in a lower operation speed and a second mode involves storing other data in a higher operation speed (para. 8, lines 1-14); where first mode also stores the OS code data into the OS region and the second mode stores other data into the normal region. (para. 8, lines 1-14); Kim also discloses a memory interface connected to the semiconductor memory device comprising the storage areas (see fig. 1), where the memory interface may be a component through (via) which the writing process involving different speed may be executed, but not the exclusive participant nor the sole component determining the writing speed.] the first write speed is different from the second write speed. [Kim teaches that the mode used for OS programming the OS code data uses a slower data transmission speed than the mode used for programming normal (other) data (para. 29, lines 1-13), where the write speeds for operations pertaining to each type of data are different, as the write speed for the normal data, which corresponds to the claim's first-type data, is faster than the write speed for the OS code data, which corresponds to the claim's second-type data. ]	wherein the first-type data is user data from a host system, and the second-type data is management data for managing the rewritable non-volatile memory module, [Kim teaches storing OS code data and other data (para. 8, lines 1-14), where the OS code data, which corresponds to the second-type data, necessarily contains the data that manages hardware, including the rewritable non-volatile memory module, that are coupled to the operating system, and the other data not comprising the OS code data may also contain user data.] wherein the first write speed and the second write speed differ by five times. [Kim teaches different modes for different data transmission speeds, where a ‘high-speed mode’ may transmit data up to 52 megabytes/second a ‘HS 400 mode’ may transmit data up to 400 megabytes/second (para. 28, lines 1-8), where the different ranges covered by the each write modes includes a difference of five times (e.g. where the ‘high-speed mode’ can transmit data at 52 megabytes/second and ‘HS 400 mode’ can transmit up to 400 megabytes/second, which includes the 260 megabytes/second value corresponding to five times the speed of the ‘high-speed mode’); Kim further teaches that, in the pre-coding mode in which OS code data (second-type data) is programmed, the ‘high-speed mode’ may be used while, in a normal mode for writing normal data, ‘HS 400 mode’ may be used (para. 29, lines 1-13), where the pre-coding mode using high-speed mode may correspond to the second write speed and the normal write mode using HS 400 may corresponds to the first write speed.]
Where Kim discloses the claimed limitation except for a disclosure where the speed differences corresponding to exactly five times, it would have been obvious to one having ordinary skill in the art at the time the invention was made to aligned the range of speed differences between the ‘high-speed mode’ and ‘HS 400 mode’ to exactly five times, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious for one of ordinary skill in the arts to provide for a defined transfer speed ratio bested adapted at efficiently handling a corresponding ratio of input data.
However, Kim does not explicitly disclose but Kim Kang-Yong discloses:
writing first-type data into the first physical unit at a first write speed via a memory interface with a first clock frequency, wherein the first clock frequency is generated by a dividing circuit with a first control parameter provided by a clock control circuit; and writing second-type data into the second physical unit at a second write speed via the memory interface with a second clock frequency, wherein the second clock frequency is generated by the dividing circuit with a second control parameter provided by the clock control circuit, [Kim Kang-Yong teaches a memory device where the interactions between the memory dice, which corresponds to physical units in the claim, and the controller may occur at two distinct clock signal speeds, which corresponds to the claim’s clock frequency (para. 44, lines 1-22), where Kim Kang-Yong’s system clock signal’s first speed corresponds to the claim’s second clock frequency, and Kim Kang-Yong’s system clock signal’s second speed, which is different than from Kim Kang-Yong’s system clock signal’s first speed by the virtue of being faster, corresponds to the claim’s first clock frequency]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Kim by incorporating the teachings of Kim Kang-Yong to provide a use of different clock rates to determine different data writing speeds. Doing so would provide for improved data transmissions by avoiding scenarios where a common clock signal may limit the write bandwidths of memory dice supporting lower latency (Kim Kang-Yong: para. 10, lines 11-18).
Therefore, it would have been obvious to combine Kim and Kim Kang-Yong for the benefit of obtaining the above limitations.
Kim in view of Kim Kang-Yong does not explicitly disclose, but Nishiyama discloses:
writing first-type data into the first physical unit at a first write speed via a memory interface with a first clock frequency, wherein the first clock frequency is generated by a dividing circuit with a first control parameter provided by a clock control circuit; and writing second-type data into the second physical unit at a second write speed via the memory interface with a second clock frequency, wherein the second clock frequency is generated by the dividing circuit with a second control parameter provided by the clock control circuit, [Nishiyama discloses a clock generation circuit (clock control circuit) that can adjust a division ratio (parameter) of a divider (division circuit) contained in the clock generation circuit in order to change the clock signal frequency (para. 46, lines 1-14), where the first and second clock frequencies of the claim may correspond to different clock signal frequencies generated in Nishiyama by using different ratios (corresponding to first and second parameters)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Kim in view of Kim Kang-Yong by incorporating the teachings of Nishiyama to provide manual adjustment of a ratio used for dividing clock signal frequencies. Doing so would provide for more reduction of timing error by allowing the clock signal frequencies to be adjusted more often (Nishiyama: para. 6, line 1 – para. 7, line 6).
Therefore, it would have been obvious to combine Kim, Kim Kang-Yong, and Nishiyama for the benefit of obtaining the above limitations.
As per claim 2, Kim in view of Kim Kang-Yong in view of Nishiyama teaches all the limitations of claim 1 as shown above and further teaches:
wherein the first write speed is greater than the second write speed. [Kim teaches that the mode used for OS programming the OS code data uses a slower data transmission speed than the mode used for programming normal (other) data (para. 29, lines 1-13), where the write speed for the normal data, which corresponds to the claim's first-type data, is faster than the write speed for the OS code data, which corresponds to the claim's second-type data.]
As per claim 3, Kim in view of Kim Kang-Yong in view of Nishiyama teaches all the limitations of claim 1 as shown above and further teaches:
wherein the physical units are at least divided into a storage area and a system area [Kim teaches different areas, OS region and normal region, for storing OS code data and other data, respectively (para. 8, lines 1-14), where the 'normal region' corresponds to the storage area and 'OS region' corresponds to the system area.], wherein the step of writing the first-type data into the first physical unit at the first write speed comprises: writing the first-type data into the first physical unit belonging to the storage area, and the step of writing the second-type data into the second physical unit at the second write speed comprises: writing the second-type data into the second physical unit belonging to the system area. [Kim teaches different areas, OS region and normal region, for storing OS code data and other data, respectively (para. 8, lines 1-14), where the data corresponding to the first-type and second-type data, other data and OS code data, are written to the storage areas in their respective regions corresponding to the storage area and the system area.]
As per claim 7, Kim in view of Kim Kang-Yong in view of Nishiyama teaches all the limitations of claim 1 as shown above and further teaches:
wherein the first clock frequency is different from the second clock frequency. [Kim Kang-Yong teaches that its two clock frequencies are different from each other (para. 44, lines 3-18)]
As per claim 8, Kim teaches:
A memory storage device, comprising: a connection interface unit configured to couple to a host system; [Kim teaches a host interface connected to the host system (para. 32, lines 1-5; para. 35, lines 1-3)] a rewritable non-volatile memory module comprising a plurality of physical units, the plurality of physical units comprising a first physical unit and a second physical unit; and [Kim teaches a semiconductor memory device (non-volatile memory module) (para. 25, lines 1); Kim further teaches the memory device comprising an ‘OS region’ and a ‘normal region’ (para. 8, lines 1-14), where the storage areas in 'normal region' corresponds to the first physical unit and the storage areas in 'OS region' corresponds to the second physical unit.] a memory control circuit unit, coupled to the connection interface unit and the rewritable non-volatile memory module, [Kim teaches a controller, which corresponds to the claim’s memory control circuit unit, being coupled to both the host interface, which corresponds to the claim’s connection interface unit, and the semiconductor memory device, which corresponds to the claim’s rewritable non-volatile memory module (figure 1)] wherein the memory control circuit unit is configured to write first-type data into the first physical unit at a first write speed via a memory interface of the memory control circuit unit with a first clock frequency, wherein the first clock frequency is generated by a dividing circuit with a first control parameter provided by a clock control circuit, wherein the memory control circuit unit is further configured to write second-type data into the second physical unit at a second write speed via the memory interface of the memory control circuit unit with a second clock frequency, wherein the second clock frequency is generated by the dividing circuit with a second control parameter provided by the clock control circuit, wherein the first-type data is different from the second-type data, [Kim teaches a controller that can employ two modes of operation, where a first mode involves receiving OS code data in a lower operation speed and a second mode involves storing other data in a higher operation speed (para. 8, lines 1-14); where first mode also stores the OS code data into the OS region and the second mode stores other data into the normal region. (para. 8, lines 1-14); Kim also discloses a memory interface connected to the semiconductor memory device comprising the storage areas (see fig. 1), where the memory interface may be a component through (via) which the writing process involving different speed may be executed, but not the exclusive participant nor the sole component determining the writing speed.] and the first write speed is different from the second write speed. [Kim teaches that the mode used for OS programming the OS code data uses a slower data transmission speed than the mode used for programming normal (other) data (para. 29, lines 1-13), where the write speeds for operations pertaining to each type of data are different, as the write speed for the normal data, which corresponds to the claim's first-type data, is faster than the write speed for the OS code data, which corresponds to the claim's second-type data.] wherein the first-type data is user data from a host system, and the second-type data is management data for managing the rewritable non-volatile memory module, [Kim teaches storing OS code data and other data (para. 8, lines 1-14), where the OS code data, which corresponds to the second-type data, necessarily contains the data that manages hardware, including the rewritable non-volatile memory module, that are coupled to the operating system, and the other data not comprising the OS code data may also contain user data.] wherein the first write speed and the second write speed differ by five times. [Kim teaches different modes for different data transmission speeds, where a ‘high-speed mode’ may transmit data up to 52 megabytes/second a ‘HS 400 mode’ may transmit data up to 400 megabytes/second (para. 28, lines 1-8), where the different ranges covered by the each write modes includes a difference of five times (e.g. where the ‘high-speed mode’ can transmit data at 52 megabytes/second and ‘HS 400 mode’ can transmit up to 400 megabytes/second, which includes the 260 megabytes/second value corresponding to five times the speed of the ‘high-speed mode’); Kim further teaches that, in the pre-coding mode in which OS code data (second-type data) is programmed, the ‘high-speed mode’ may be used while, in a normal mode for writing normal data, ‘HS 400 mode’ may be used (para. 29, lines 1-13), where the pre-coding mode using high-speed mode may correspond to the second write speed and the normal write mode using HS 400 may corresponds to the first write speed.]
Where Kim discloses the claimed limitation except for a disclosure where the speed differences corresponding to exactly five times, it would have been obvious to one having ordinary skill in the art at the time the invention was made to aligned the range of speed differences between the ‘high-speed mode’ and ‘HS 400 mode’ to exactly five times, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious for one of ordinary skill in the arts to provide for a defined transfer speed ratio bested adapted at efficiently handling a corresponding ratio of input data.
However, Kim does not explicitly disclose but Kim Kang-Yong discloses:
wherein the memory control circuit unit is configured to write first-type data into the first physical unit at a first write speed via a memory interface of the memory control circuit unit with a first clock frequency, wherein the first clock frequency is generated by a dividing circuit with a first control parameter provided by a clock control circuit, wherein the memory control circuit unit is further configured to write second-type data into the second physical unit at a second write speed via the memory interface of the memory control circuit unit with a second clock frequency, wherein the second clock frequency is generated by the dividing circuit with a second control parameter provided by the clock control circuit,  [Kim Kang-Yong teaches a memory device where the interactions between the memory dice, which corresponds to physical units in the claim, and the controller may occur at two distinct clock signal speeds, which corresponds to the claim’s clock frequency (para. 44, lines 1-22), where Kim Kang-Yong’s system clock signal’s first speed corresponds to the claim’s second clock frequency, and Kim Kang-Yong’s system clock signal’s second speed, which is different than from Kim Kang-Yong’s system clock signal’s first speed by the virtue of being faster, corresponds to the claim’s first clock frequency]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Kim by incorporating the teachings of Kim Kang-Yong to provide a use of different clock rates to determine different data writing speeds. Doing so would provide for improved data transmissions by avoiding scenarios where a common clock signal may limit the write bandwidths of memory dice supporting lower latency (Kim Kang-Yong: para. 10, lines 11-18).
Therefore, it would have been obvious to combine Kim and Kim Kang-Yong for the benefit of obtaining the above limitations.
Kim in view of Kim Kang-Yong does not explicitly disclose, but Nishiyama discloses:
wherein the memory control circuit unit is configured to write first-type data into the first physical unit at a first write speed via a memory interface of the memory control circuit unit with a first clock frequency, wherein the first clock frequency is generated by a dividing circuit with a first control parameter provided by a clock control circuit, wherein the memory control circuit unit is further configured to write second-type data into the second physical unit at a second write speed via the memory interface of the memory control circuit unit with a second clock frequency, wherein the second clock frequency is generated by the dividing circuit with a second control parameter provided by the clock control circuit, [Nishiyama discloses a clock generation circuit (clock control circuit) that can adjust a division ratio (parameter) of a divider (division circuit) contained in the clock generation circuit in order to change the clock signal frequency (para. 46, lines 1-14), where the first and second clock frequencies of the claim may correspond to different clock signal frequencies generated in Nishiyama by using different ratios (corresponding to first and second parameters)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Kim in view of Kim Kang-Yong by incorporating the teachings of Nishiyama to provide manual adjustment of a ratio used for dividing clock signal frequencies. Doing so would provide for more reduction of timing error by allowing the clock signal frequencies to be adjusted more often (Nishiyama: para. 6, line 1 – para. 7, line 6).
Therefore, it would have been obvious to combine Kim, Kim Kang-Yong, and Nishiyama for the benefit of obtaining the above limitations.
As per claim 9, Kim in view of Kim Kang-Yong in view of Nishiyama teaches all the limitations of claim 8 as shown above and further teaches
wherein the first write speed is greater than the second write speed. [Kim teaches that the mode used for OS programming the OS code data uses a slower data transmission speed than the mode used for programming normal (other) data (para. 29, lines 1-13), where the write speed for the normal data, which corresponds to the claim's first-type data, is faster than the write speed for the OS code data, which corresponds to the claim's second-type data.]
As per claim 10, Kim in view of Kim Kang-Yong in view of Nishiyama teaches all the limitations of claim 8 as shown above and further teaches:
wherein the physical units are at least divided into a storage area and a system area [Kim teaches different areas, OS region and normal region, for storing OS code data and other data, respectively (para. 8, lines 1-14), where the 'normal region' corresponds to the storage area and 'OS region' corresponds to the system area.], wherein the operation that the memory control circuit unit writes the first-type data into the first physical unit at the first write speed comprises: writing the first-type data into the first physical unit belonging to the storage area, and the operation that the memory control circuit unit writes the second-type data into the second physical unit at the second write speed comprises: writing the second-type data into the second physical unit belonging to the system area. [Kim teaches different areas, OS region and normal region, for storing OS code data and other data, respectively (para. 8, lines 1-14), where the data corresponding to the first-type and second-type data, other data and OS code data, are written to the storage areas in their respective regions corresponding to the storage area and the system area.]
As per claim 14, Kim in view of Kim Kang-Yong in view of Nishiyama teaches all the limitations of claim 8 as shown above and further teaches:
wherein the first clock frequency is different from the second clock frequency. [Kim Kang-Yong teaches that its two clock frequencies are different from each other (para. 44, lines 3-18)]
As per claim 15, Kim teaches:
A memory control circuit unit for controlling a rewritable non-volatile memory module, the rewritable non-volatile memory module comprising a plurality of physical units, the plurality of physical units comprising a first physical unit and a second physical unit, the memory control circuit unit comprises: a host interface, configured to couple to a host system, [Kim teaches a semiconductor memory device (non-volatile memory module) (para. 25, lines 1); Kim further teaches the memory device comprising an ‘OS region’ and a ‘normal region’ (para. 8, lines 1-14), where the storage areas in 'normal region' corresponds to the first physical unit and the storage areas in 'OS region' corresponds to the second physical unit; Kim teaches a host interface connected to the host system (para. 32, lines 1-5; para. 35, lines 1-3); Kim teaches a controller, which corresponds to the claim’s memory control circuit unit, being coupled to a host interface, which corresponds to the claim’s connection interface unit (figure 1)] a memory interface, configured to couple to the rewritable non-volatile memory module; and a memory management circuit, coupled to the host interface and the memory interface; [Kim teaches a memory interface which is coupled to both the controller, which corresponds to the claim’s memory management circuit, and the semiconductor memory device, which corresponds to the claim’s rewritable non-volatile memory module. (figure 1); Kim teaches a controller, which corresponds to the claim’s memory control circuit unit, being coupled to a host interface, which corresponds to the claim’s connection interface unit (figure 1)] wherein the memory management circuit is configured to write first-type data into the first physical unit at a first write speed via the memory interface with a first clock frequency, wherein the first clock frequency is generated by a dividing circuit with a first control parameter provided by a clock control circuit, wherein the memory management circuit is further configured to write second-type data into the second physical unit at a second write speed via the memory interface with a second clock frequency, wherein the second clock frequency is generated by the dividing circuit with a second control parameter provided by the clock control circuit, wherein the first-type data is different from the second-type data, [Kim teaches a controller that can employ two modes of operation, where a first mode involves receiving OS code data in a lower operation speed and a second mode involves storing other data in a higher operation speed (para. 8, lines 1-14); where first mode also stores the OS code data into the OS region and the second mode stores other data into the normal region. (para. 8, lines 1-14); Kim also discloses a memory interface connected to the semiconductor memory device comprising the storage areas (see fig. 1), where the memory interface may be a component through (via) which the writing process involving different speed may be executed, but not the exclusive participant nor the sole component determining the writing speed.] and the first write speed is different from the second write speed [Kim teaches that the mode used for OS programming the OS code data uses a slower data transmission speed than the mode used for programming normal (other) data (para. 29, lines 1-13), where the write speeds for operations pertaining to each type of data are different, as the write speed for the normal data, which corresponds to the claim's first-type data, is faster than the write speed for the OS code data, which corresponds to the claim's second-type data.], wherein the first-type data is user data from a host system, and the second-type data is management data for managing the rewritable non-volatile memory module, [Kim teaches storing OS code data and other data (para. 8, lines 1-14), where the OS code data, which corresponds to the second-type data, necessarily contains the data that manages hardware, including the rewritable non-volatile memory module, that are coupled to the operating system, and the other data not comprising the OS code data may also contain user data.] wherein the first write speed and the second write speed differ by five times. [Kim teaches different modes for different data transmission speeds, where a ‘high-speed mode’ may transmit data up to 52 megabytes/second a ‘HS 400 mode’ may transmit data up to 400 megabytes/second (para. 28, lines 1-8), where the different ranges covered by the each write modes includes a difference of five times (e.g. where the ‘high-speed mode’ can transmit data at 52 megabytes/second and ‘HS 400 mode’ can transmit up to 400 megabytes/second, which includes the 260 megabytes/second value corresponding to five times the speed of the ‘high-speed mode’); Kim further teaches that, in the pre-coding mode in which OS code data (second-type data) is programmed, the ‘high-speed mode’ may be used while, in a normal mode for writing normal data, ‘HS 400 mode’ may be used (para. 29, lines 1-13), where the pre-coding mode using high-speed mode may correspond to the second write speed and the normal write mode using HS 400 may corresponds to the first write speed.]
Where Kim discloses the claimed limitation except for a disclosure where the speed differences corresponding to exactly five times, it would have been obvious to one having ordinary skill in the art at the time the invention was made to aligned the range of speed differences between the ‘high-speed mode’ and ‘HS 400 mode’ to exactly five times, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious for one of ordinary skill in the arts to provide for a defined transfer speed ratio bested adapted at efficiently handling a corresponding ratio of input data.
Kim does not explicitly disclose, but Kim Kang-Yong discloses:
wherein the memory management circuit is configured to write first-type data into the first physical unit at a first write speed via the memory interface with a first clock frequency, wherein the first clock frequency is generated by a dividing circuit with a first control parameter provided by a clock control circuit, wherein the memory management circuit is further configured to write second-type data into the second physical unit at a second write speed via the memory interface with a second clock frequency, wherein the second clock frequency is generated by the dividing circuit with a second control parameter provided by the clock control circuit, [Kim Kang-Yong teaches a memory device where the interactions between the memory dice, which corresponds to physical units in the claim, and the controller may occur at two distinct clock signal speeds, which corresponds to the claim’s clock frequency (para. 44, lines 1-22), where Kim Kang-Yong’s system clock signal’s first speed corresponds to the claim’s second clock frequency, and Kim Kang-Yong’s system clock signal’s second speed, which is different than from Kim Kang-Yong’s system clock signal’s first speed by the virtue of being faster, corresponds to the claim’s first clock frequency]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Kim by incorporating the teachings of Kim Kang-Yong to provide a use of different clock rates to determine different data writing speeds. Doing so would provide for improved data transmissions by avoiding scenarios where a common clock signal may limit the write bandwidths of memory dice supporting lower latency (Kim Kang-Yong: para. 10, lines 11-18).
Therefore, it would have been obvious to combine Kim and Kim Kang-Yong for the benefit of obtaining the above limitations.
Kim in view of Kim Kang-Yong does not explicitly disclose, but Nishiyama discloses:
wherein the memory management circuit is configured to write first-type data into the first physical unit at a first write speed via the memory interface with a first clock frequency, wherein the first clock frequency is generated by a dividing circuit with a first control parameter provided by a clock control circuit, wherein the memory management circuit is further configured to write second-type data into the second physical unit at a second write speed via the memory interface with a second clock frequency, wherein the second clock frequency is generated by the dividing circuit with a second control parameter provided by the clock control circuit, [Nishiyama discloses a clock generation circuit (clock control circuit) that can adjust a division ratio (parameter) of a divider (division circuit) contained in the clock generation circuit in order to change the clock signal frequency (para. 46, lines 1-14), where the first and second clock frequencies of the claim may correspond to different clock signal frequencies generated in Nishiyama by using different ratios (corresponding to first and second parameters)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Kim in view of Kim Kang-Yong by incorporating the teachings of Nishiyama to provide manual adjustment of a ratio used for dividing clock signal frequencies. Doing so would provide for more reduction of timing error by allowing the clock signal frequencies to be adjusted more often (Nishiyama: para. 6, line 1 – para. 7, line 6).
Therefore, it would have been obvious to combine Kim, Kim Kang-Yong, and Nishiyama for the benefit of obtaining the above limitations.
As per claim 16, Kim in view of Kim Kang-Yong in view of Nishiyama discloses all the limitations of claim 15 as shown above and further discloses:
wherein the first write speed is greater than the second write speed. [Kim teaches that the mode used for OS programming the OS code data uses a slower data transmission speed than the mode used for programming normal (other) data (para. 29, lines 1-13), where the write speed for the normal data, which corresponds to the claim's first-type data, is faster than the write speed for the OS code data, which corresponds to the claim's second-type data.]

As per claim 17, Kim in view of Kim Kang-Yong in view of Nishiyama discloses all the limitations of claim 15 as shown above and further discloses:
wherein the physical units are at least divided into a storage area and a system area [Kim teaches different areas, OS region and normal region, for storing OS code data and other data, respectively (para. 8, lines 1-14), where the 'normal region' corresponds to the storage area and 'OS region' corresponds to the system area.], wherein the operation that the memory management circuit writes the first-type data into the first physical unit at the first write speed comprises: writing the first-type data into the first physical unit belonging to the storage area, and the operation that the memory management circuit writes the second-type data into the second physical unit at the second write speed comprises: writing the second-type data into the second physical unit belonging to the system area. [Kim teaches different areas, OS region and normal region, for storing OS code data and other data, respectively (para. 8, lines 1-14), where the data corresponding to the first-type and second-type data, other data and OS code data, are written to the storage areas in their respective regions corresponding to the storage area and the system area.]
As per claim 21, Kim in view of Kim Kang-Yong in view of Nishiyama discloses all the limitations of claim 15 as shown above and further discloses:
wherein the first clock frequency is different from the second clock frequency. [Kim Kang-Yong teaches that its two clock frequencies are different from each other (para. 44, lines 3-18)]
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kim Kang-Yong in view of Nishiyama in view of Iyer (US 20110271046 A1, hereonafter Iyer)
As per claim 5, Kim in view of Kim Kang-Yong in view of Nishiyama discloses all the limitations of claim 1 as shown above. It does not explicitly disclose, but Iyer discloses:
wherein the management data is used in one of a wear leveling operation, a bad block managing operation and a mapping table maintaining operation of the rewritable non-volatile memory module. [Iyer teaches a storage operating system containing the module necessary for performing wear leveling operation (para. 10, lines 1-11); further teaches the storage operating system may also be a general-purpose operating system (para. 4, lines 1-16)]
The disclosures by Kim in view of Kim Kang-Yong in view of Nishiyama and Iyer are analogous because they are in the same field of endeavor of data storage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kim in view of Kim Kang-Yong in view of Nishiyama and Iyer, to modify the teachings of Kim in view of Kim Kang-Yong in view of Nishiyama to include the teaching of Iyer since both Kim in view of Kim Kang-Yong in view of Nishiyama and Iyer teach storage of operating systems. Therefore, it would have been a simple substitution of one type of operating system (operating system containing wearing leveling module) another type of operating system ready for improvement to provide predictable results (operating system with built-in functionalities for wear-leveling in order to reduce the amount of extra programs needed). MPEP 2143
As per claim 12, Kim in view of Kim Kang-Yong in view of Nishiyama discloses all the limitations of claim 8 as shown above. It does not explicitly disclose, but Iyer discloses:
wherein the management data is used in one of a wear leveling operation, a bad block managing operation and a mapping table maintaining operation of the rewritable non-volatile memory module. [Iyer teaches a storage operating system containing the module necessary for performing wear leveling operation (para. 10, lines 1-11); further teaches the storage operating system may also be a general-purpose operating system (para. 4, lines 1-16)]
The disclosures by Kim in view of Kim Kang-Yong in view of Nishiyama and Iyer are analogous because they are in the same field of endeavor of data storage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kim in view of Kim Kang-Yong in view of Nishiyama and Iyer, to modify the teachings of Kim in view of Kim Kang-Yong in view of Nishiyama to include the teaching of Iyer since both Kim in view of Kim Kang-Yong in view of Nishiyama and Iyer teach storage of operating systems. Therefore, it would have been a simple substitution of one type of operating system (operating system containing wearing leveling module) another type of operating system ready for improvement to provide predictable results (operating system with built-in functionalities for wear-leveling in order to reduce the amount of extra programs needed). MPEP 2143
As per claim 19, Kim in view of Kim Kang-Yong in view of Nishiyama discloses all the limitations of claim 15 as shown above. It does not explicitly disclose, but Iyer discloses:
wherein the management data is used in one of a wear leveling operation, a bad block managing operation and a mapping table maintaining operation of the rewritable non-volatile memory module. [Iyer teaches a storage operating system containing the module necessary for performing wear leveling operation (para. 10, lines 1-11); further teaches the storage operating system may also be a general-purpose operating system (para. 4, lines 1-16)]
The disclosures by Kim in view of Kim Kang-Yong in view of Nishiyama and Iyer are analogous because they are in the same field of endeavor of data storage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kim in view of Kim Kang-Yong in view of Nishiyama and Iyer, to modify the teachings of Kim in view of Kim Kang-Yong in view of Nishiyama to include the teaching of Iyer since both Kim in view of Kim Kang-Yong in view of Nishiyama and Iyer teach storage of operating systems. Therefore, it would have been a simple substitution of one type of operating system (operating system containing wearing leveling module) another type of operating system ready for improvement to provide predictable results (operating system with built-in functionalities for wear-leveling in order to reduce the amount of extra programs needed). MPEP 2143

Response to Arguments
	With respect to the argument that the amended independent claims 1, 8, and 15 are not disclosed by prior art of record, the examiner respectfully disagrees. As noted in the remarks, the examiner similarly notes that Kim teaches differing maximum transfer rates of the different write modes, but further notes that the differences in the values belonging to the ranges of the relevant write modes, transferring at up to 52 megabytes/sec and up to 400 megabytes/sec, may align to be five times. The examiner has interpreted that it would have been obvious to one having ordinary skill in the art at the time the invention was made to aligned the range of speed differences to align to five times where the speed values corresponding optimal difference of five times is already enclosed within the range of values disclosed by the prior art. Please see the pertinent rejections above for further detail.
	With respect to the arguments directed to dependent claims, please see the rejections and the responses pertaining to independent claims 1, 8, and 15 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS KIM whose telephone number is (571)272-8093.  The examiner can normally be reached on Monday - Friday: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.Y.K./Examiner, Art Unit 2135    

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135